Citation Nr: 1425937	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-08 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depressive disorder, and posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee disability.

3.  Whether new and material evidence has been received to reopen a claim of Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and PM


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to October 1987, January 2004 to January 2005 and from September 2005 to February 2006, including service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran provided testimony at a hearing conducted before the undersigned Veterans Law Judge (VLJ) in May 2013.  A transcript of this hearing is of record.

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's psychiatric and right and left knee disability claims; and that service connection is warranted for a psychiatric disorder.  However, as addressed in the REMAND portion of the decision below, further development is required regarding the underlying claims of service connection for the knee disabilities.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Service connection was previously denied for an acquired psychiatric disorder and for right and left knee disabilities via a June 2007 rating decision.  Although the Veteran submitted a timely Notice of Disagreement (NOD) to that decision, he did not perfect his appeal by filing a timely Substantive Appeal after a Statement of the Case (SOC) was promulgated in January 2008.

2.  The record does not reflect new and material evidence was received within the appeal period of the June 2007 rating decision.

3.  The evidence received since the last prior denial of service connection for an acquired psychiatric disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

4.  The evidence received since the last prior denial of service connection for right and left knee disabilities was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

5.  The record reflects it is at least as likely as not that the Veteran currently has anxiety disorder, not otherwise specified (NOS), as a result of his military service.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  New and material evidence having been received to reopen the claim of entitlement to service connection for right and left knee disabilities, the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for a grant of service connection for anxiety disorder NOS are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  However, in this case the Board finds, as detailed below, that new and material evidence has been received to reopen the psychiatric and bilateral knee disorder claims; and that service connection is warranted for an acquired psychiatric disorder.  Therefore, no further discussion of VA's duties to notify and assist is warranted with respect to this aspect of the Veteran's appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Historically, service connection was previously denied for an acquired psychiatric disorder and a bilateral knee disorder via a June 2007 rating decision.  Although the Veteran submitted a timely NOD to that decision, he did not perfect his appeal by filing a timely Substantive Appeal after a SOC was promulgated in January 2008.  Further, the record does not reflect new and material evidence was received within the appeal period of the June 2007 rating decision.  Therefore, that decision is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.156(b), 20.1100, 20.1103, 20.1105; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The June 2007 rating decision denied the Veteran's claim of service connection for an acquired psychiatric disorder noting, in pertinent part, that an April 2007 VA examination found that he did not meet the criteria for a diagnosis of PTSD, and that the impression was substance-induced depressive and anxiety disorder.  Further, the examiner opined that because the Veteran's substance abuse began prior to service, it cannot be related to his active duty periods.  

In this case, the additional evidence includes records from the Social Security Administration (SSA) which indicate the Veteran was diagnosed with PTSD, as well as major depression, and alcohol and heroin abuse in full remission.  As such, there is competent medical evidence showing a diagnosis of PTSD, which goes to one of the bases for the prior denial.  The Board further notes that the Veteran provided details regarding the purported in-service stressors while serving in Kuwait that do not appear to have been advanced at the time of the prior denial.  In addition, there are competent medical treatment records which attribute the Veteran's current anxiety disorder to his military service.  Moreover, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Similarly, the Board notes that the right and left knee claims were previously denied by the June 2007 rating decision because the evidence of record, to include a May 2007 VA orthopedic examination, did not show the Veteran currently had a chronic disability of either knee.  However, the additional treatment records added to the record shows the Veteran has received treatment for complaints of chronic knee pain.  Moreover, as with his psychiatric disorder claim, he provided additional details regarding the purported development of these claimed disabilities that do not appear to have been advanced at the time of the prior denial.  Further, he indicated that he had had recent treatment for his knees, and that his complaints had been attributed to the diagnosis of chondromalacia.  The Board reiterates that the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  In view of the foregoing, the Board finds that the evidence received since the last prior denials of service connection for psychiatric, right knee and left knee disabilities was not previously submitted to agency decisionmakers, relates to unestablished facts necessary to substantiate these claims, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating these claims.  Therefore, new and material evidence has been received in accord with 38 C.F.R. § 3.156(a), and they are reopened.

Regarding the claim of service connection for an acquired psychiatric disorder, the Board notes that medical treatment records dated in June 2009 noted, in pertinent part, that the Veteran did not satisfy the full criteria for a diagnosis of PTSD, and that this disability was more appropriately diagnosed as anxiety disorder NOS.  However, these records also note that his symptoms began right after returning home.  Other records dated in June 2009 and elsewhere indicate his anxiety is related to his war experiences in Kuwait and Afghanistan.

The Veteran's service records confirm he was stationed in Uzbekistan and Kuwait during his active service.  Under 38 C.F.R. § 3.304(f)(3) , if an in-service stressor involves fear of hostile military or terrorist activity, service connection for PTSD may be established if a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the veteran's service; and the veteran's symptoms are related to the claimed stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Inasmuch as the Veteran's service records do indicate he was stationed in war zones, it does appear that the provisions regarding "fear of hostile military or terrorist activity," are applicable in this case.  Although the provisions of 38 C.F.R. § 3.304(f)(3) regarding "fear of hostile military or terrorist activity" are only explicitly related to diagnoses of PTSD, the Board cannot ignore the competent medical evidence indicating that a different diagnosis was etiologically linked to these same purported experiences.  The Board also finds that the Veteran's testimony on this matter at the May 2013 hearing appears to be credible.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the record reflects it is at least as likely as not that his anxiety disorder NOS was incurred as a result of his active military service.  Therefore, service connection is warranted for this disability.

As an additional matter, the Board notes that it is cognizant of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record; and the fact the Veteran has received other diagnoses for his psychiatric symptoms.  However, at his May 2013 hearing the Veteran stated that a grant of service connection for any diagnosed psychiatric disorder would satisfy his appeal as to this claim.  See Transcript pp. 9-10.  Therefore, the benefit sought on appeal has been allowed, and no further discussion is necessary regarding this claim.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.

New and material evidence having been received to reopen the claim of entitlement to service connection for a bilateral knee disorder, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.

Service connection for anxiety disorder NOS is granted.









REMAND

Initially, the Board notes the Veteran indicated at his May 2013 hearing that he had received recent treatment for his knees through VA medical facilities located in Providence and Brockton.  Further, he indicated that his knee problems had been attributed to chondromalacia, but no such evidence appears in the treatment records available for the Board's review.  As such, it appears he has identified outstanding treatment records that are pertinent to his case.  Moreover, the Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

The Board further finds that a VA medical examination and opinion is warranted in this case to address the nature and etiology of the Veteran's bilateral knee disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his knees since March 2011.  After securing any necessary release, obtain those records not on file.  Even if the Veteran does not respond, follow-up on his account of recent treatment through VA medical facilities in Providence and Brockton as expressed at his May 2013 Board hearing.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service knee symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded examinations to address the nature and etiology of his current bilateral knee disorders.  The claims folder should be made available to the examiner for review before the examination.

For any knee disorder found to be present, the examiner should express an opinion as to whether it is at least as likely as not that it was incurred in or otherwise the result of the Veteran's active service.  

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the March 2011 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


